THE     A%=x&NVEY              GENERAL
                        OF     TEXAS
                   AUSTIN,      TEXAS    78711

                             October 10, 1969


Hon. Enrique H. Pena               Opinion No. M-486
County Attorney
El Paso County                     Re: Responsibility for distribution
Room 201 City-County Bldg.             of voting machines to precincts
El Paso, Texas 79901                   within a county in elections
                                       held at county expense, and
Dear Mr. Pena:                         related question.
          You have requested an opinion of this office of the
following questions:
         l."Nhat officer, board or authority
    is responsible for the distribution of
    voting machines to different precincts
    within the county in elections held at
    the expense of the county?
         2."What officer, board'or authority
    is the primary authority in determining
    how many voting machines are to be in
    each election precinct in elections held
    at the expense of the countv?"
          Your questions are answered in the provision of
Articles 7.14 and 7.07 of the Texas Election Code.
          Section 3 of Article 7.14 Texas Election Code reads in
part, as follows:
          ~"The Commissioners Court of any county
     in the State may adopt for use in elections
     in at least three of the larger election




                              - 2316 -
Hon. Enrique H. Pena, Page 2 (M-486)

    precincts in voting strength in the county, w
    kind of voting machine approved by the Secretary
    of State, and may adopt such voting machine at
    any time for use in such additional election pre-
    cincts in the county as it may deem advisable.
    The court at any time may rescind or modify its
    previous order or orders adopting voting machines,
    and may discontinue use of voting machines alto-
    gether, but use of voting machines shall be
    retained in at least three of the larger election
    precincts if retained for use in any part of
    the county.
          "Voting machines shall be used at the
    biennial general elections for state and oounty
    offices in all precincts in which they have
    been adopted by the commissioners court. In all
    other elections, general, special, or primary -
    the authority holding the election shall detekine
    within its discretion whether the v0ting~'i.nsuch
    precincts for the particular election shall be
    by use of voting machines or paper ballots, and
    may provide for use of either voting machines or
    paper ballots in any or all of the precincts for
    which votinq machines have been adopted. The
    determination shall be made by the &ommissiers
                                                                4,
    court in elections held at the expense-.__
                                            of the county,
                                                         ,...

     (Emphasis added).
         Section 5 of Article 7.14 reads as follows:
         "The Commissioners Court of a county which
    had adopted voting machines for that county or any'
    portion thereof, shall as soon as practicable, and
    in no case later than six months after adoption
    thereof, provide for each election precinct designated
    one or more approved voting machines in completed
    workina order. and shall thereafter nreserve and
    keep them in repair." (Emphasis addeb).
          Both of your questions are answered in the provisions
of Articles 7.14 and 7.07 of the Texas Election Code which govern




                           -2317-
Hon. Enrique H. Pena, Page 3 (M-496)

the use of voting machines in elections in Texas.
          Section 3 of Article 7.14 clearly sets out that it is
the duty of the Commissioners Court to adopt the necessary orders
providing for the use of voting machines in the general election
provided for in section 2.01 of the Election Code and also for
all other elections held at'county expense. It requires the use
of voting machines in at least three of the largest election
precincts in the county, but the Commissioners Court may, at any
time, rescind or modify its previous orders adopting voting machines,
or discontinue the use of voting machines altogether. In accord,
Attorney General Opinion Numbers WW-55 (1957) and W-1311 (1962).
          The Commissioners Court is specifically given the duty of
determining whether the voting shall be by use of voting machines
or paper ballots or both in those precincts for which the Commis-
sioners Court has authorized the use of voting machines. This
office expressed the conclusion in Attorney General Opinion
Number C-117(1963) that Section 5 of Article 7.14 requires the
Commissioners Court to determine the number of voting machines
required for each election precinct authorized to use voting
machines and to provide the number of voting machines required
for the efficient and orderly conduct of the general election in
those precincts designated for their use.
           Article 7.07, Texas Election Code reads, in part,   as
follows:
          "In general and special elections for
     election of officers who are reqularly elected
     at the general election provided for in Section 9
     (Art. 2.01) of this code, the county judge,
     county clerk, sheriff, and county chairman of each
     political party which is required to nominate
     candidates by primary election shall constitute
     a board, a majority of whom shall act to provide
     the supplies necessary to hold and conduct the
     election. In all other elections held by the
     county, the board shall be composed of the
     county judge, county clerk and sheriff. As used
     herein, the word 'supplies' means all supplies
     and equipment needed for the election, including,
     without limitation, ballot boxes, voting booths,
     guard rails, voting machines, and other voting




                            - 2318-
                                                     .




Hon. Enrique H. Pena, Page 4 (M-486)
    equipment...that delivery oftvoting*m;chfnes shall
    be made in accordance with t e provis ens of
    Section 79 (Art. 7.14) of this code..." (Emphasis added).
                            ---_-

          Section 10 of Article 7.14, Texas Election Code, reads,
in part, as follows:
         "It shall be the duty of the appropriate
    officer of the authority holding the election
    (the county clerk in elections held at the expense
    of the county....to cause the machines to be placed
    in proper order for voting...
         "It shall be the duty of the sheriff in
    an election held at the expense of the county,...
    to have a voting machine or machines delivesed to
    each of the polling places where voting machines
    are to be used, at least one hour before the time
    set for the opening of the polls in such voting
    precinct..."
          The duties of the County election board are set out
above inArticle 7.07 of the Election Code., The legislature
amended Article 7.07 in 1967 to set out specifically that
election supplies included voting machines, ,but they were to be
delivered in accordance with the provisions,of Article 7.14
of the Election Code, thereby making it clear that the Election
Board should provide for the distribution of the voting machines
that the commissioners court had designated for use at each
polling place.
          Section 10 of Article 7.14 requires the County Clerk
to make the voting machines ready to use in county elections, the
Sheriff to deliver and pick up the voting machines, and the
commissioners court to pay all necessary expenses. The use of paper
ballots in conjunction with voting machines can be authorized
and provided for by the election board when the commissioners court
has so authorized in their order.
          The Commissioners Court is responsible for determining
and providing the number of voting machines required for those
voting precincts authorized to use voting machines: and it is
the duty of the election board to deliver those voting machines
to the designated election precincts in the manner provided by
statute.




                          -2319-
Hon. Enrique H. Pena, Page 5 (M-486)

                        S U MM A RY
                        ------_
         In all elections held at county expense,
    the Commissioners Court has the duty to determine
    the number of voting machines to be used in each
    election precinct, and the election board has the
    duty to provide that the machines are available
    at each authorized election precinct as authorized
    by the court. It is the duty of the Sheriff to
    have the voting machines delivered to each
    polling place at least one hour before the time
    set for the opening of the polls.
                                       uly yours,




Prepared by William J. Craig
Assistant Attorney General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chairman
George Kelton, Vice-Chairman
Jack Sparks
Terry Goodman
Ronnie Luna
Sam Jones
MEADE F. GRIFFIN
Staff Legal Assistant
HAWTHORNE PHILLIPS
Executive Assistant
NOLA WHITE
First Assistant




                          -2320-